Citation Nr: 1530657	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-07 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014), the appeal has been advanced on the Board's docket.

The Veteran served on verified active duty from March 1972 to May 1991.  The Appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied service connection for the cause of the Veteran's death.  The case was later transferred to the Roanoke, Virginia Regional Office (RO).  

In March 2015, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

In September 2011, the Appellant filed a claim for entitlement to VA burial benefits.  That issue has not been decided by the RO and is not before the Board at this time.  The matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

The Veteran died in March 2011.  The death certificate lists the immediate cause of death as cardiopulmonary arrest due to, or as a consequence of, coronary artery disease and diabetes.  

The Veteran was not service-connected for any disorders during his lifetime.  

The Appellant essentially contends that the Veteran's death was directly related to his period of service.  She reports that he was part of a clean-up crew that served at Chernobyl, USSR, at the time of the nuclear accident.  She also indicates that the Veteran was exposed to other hazardous chemicals, as well as possible radiation, while serving at a weapons facility that may have caused his death.  The Appellant further asserts that the Veteran displayed signs of symptoms of heart disease and diabetes mellitus in approximately 1988 or 1989 during his period of service.  She indicates that his health deteriorated after his separation from service in May 1991.  

The Veteran's service treatment records do not show treatment for any respiratory problems, heart problems, or for diabetes mellitus.  

The Veteran served on active duty from March 1972 to May 1991.  His DD Form 214 indicates that he had thirteen years and twenty-one days of foreign service.  

A June 1986 Letter of Appreciation from a major general of the Marine Corps indicated that in May 1986 the Veteran was a member of a Transportation and Support Team which was involved in the medical screening of a tour group of United States military personnel and dependents returning from Russia in the aftermath of the Chernobyl, USSR nuclear accident.  

An additional June 1986 Letter of Appreciation, apparently from a lieutenant colonel of the Veteran's unit, noted that the Veteran and several other members of the Special Troops Battalion acted in an outstanding manner when given short notice to support the medical screening team with supplies in the aftermath of the Chernobyl nuclear accident.  

As noted above, the Appellant has alleged that the Veteran had radiation exposure as a result of the Chernobyl, USSR nuclear accident as well as possible radiation and chemical exposure from serving at a weapons facility.  The Board notes that the Veteran's service personnel records are not of record.  As such records may be pertinent to Appellant's claim, they should be obtained on remand.  

The Board observes that the Veteran's death certificate indicates that he died at his residence.  The Board observes that there are no treatment reports of record immediately prior to his death.  In fact, there are very few treatment reports of record dated from the Veteran's discharge from service in May 1991 and his death in March 2011.  The Board notes that there are only approximately ten pages of treatment reports of record from the Walter Reed Army Medical Center referring to treatment of the Veteran.  At the March 2015 Board hearing, the Appellant testified that the Veteran was treated at the medical facility at Andrews Air Force Base, the National Naval Medical Center in Bethesda, and possibly at Fort Belvoir.  

As there may be treatment records pertinent to the Appellant's claim, an attempt must be made to obtain relevant treatment records since the Veteran's separation from service in May 1991.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to obtain the Veteran's service personnel records.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Appellant informed of any negative results.  

2.  Thereafter, if the Veteran's service personnel records indicate any possible radiation exposure, develop the Appellant's claim as necessary in accordance with the provisions of 38 C.F.R. § 3.311.  

3.  Obtain the Veteran's medical records regarding treatment for respiratory problems, heart problems and diabetes mellitus, dated since his separation from service in May 1991, from the medical facility at Andrews Air Force Base; the Walter Reed National Military Medical Center; the National Naval Medical Center; and from the Fort Belvoir Community Hospital/Clinic.  

4.  Ask the Appellant to identify all other medical providers who treated the Veteran for respiratory problems, heart problems, and diabetes mellitus since his separation from service in May 1991.  With any necessary assistance from the Appellant, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform the Appellant of such, and advise her that she may obtain and submit those records.  

5.  If any obtained treatment records since the Veteran's separation from service in May 1991 indicate a possible relationship between the disorders that caused his death and his period of service, make arrangements for the entire claims file, including all electronic files, to be reviewed by a physician for a medical opinion on the issue of entitlement to service connection for the cause of the Veteran's death.  

6.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




